DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-6, drawn to a method focused on receiving a marked image corresponding to damage, schematically outlined in Figure 6.
Group 2, claim 7, drawn to a method focused on acquiring an image of a vehicle marking the image corresponding to damage and utilizing a server to identify damage, schematically outlined in Figure 7.
Group 3, claims 8-9, drawn to a method focused on acquiring an image and receiving auxiliary damage images to compare and identify damage through use of a library, schematically outlined in Figure 8.
Group 4, claims 10-12, drawn to a method focused on acquiring a captured image, sending the image to a server that performing damage identification and sending an auxiliary damage image to the server, schematically outlined in Figure 9.
Group 5, claim 13, drawn to a method focused on acquiring a captured image, marking damage to identify damage, determining positional relationships and using a library to obtain part information, schematically outlined in Figure 10.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-6 lack unity of invention because the groups do not share the same or corresponding technical image processing features.
The common matter linking groups 1-6 is an image processing method for identifying vehicle damage (¶[0002]).
However, this common matter does not comprise a single general inventive concept, based on same or corresponding special technical features, as image processing is a very broad technical subject for one skilled person in the art. The technical method of using the image processing apparatus between groups 1-6 are unique to each other such that each group describes a substantially different processing configuration and incorporates different elements to identify damage on a vehicle, such as use of a client/server system architecture (¶ [0137]), a correspondence library (¶ [0138]), and positional relationship data (¶ [0139]). Each of these six groups are focused on different apparatuses and method of use aspects within image processing to identify vehicle damage, shown with the numerous schematic flowcharts (Figs 6-11) and apparatus diagrams (Figs 13-18) describing these various embodiments.
Hence, the claims comprise neither the same, nor corresponding special technical features, so the technical relationship between the subject matter of the claims in groups 1-6 are lacking and the claims are not so linked as to form a single general inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667